  Case 1:21-cr-00187-RPK Document 11 Filed 05/18/21 Page 1 of 2 PageID #: 75


                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
WK:GSM                                           271 Cadman Plaza East
F. #2021R00137                                   Brooklyn, New York 11201



                                                 May 18, 2021

By Email and ECF

Kannan Sundaram
Federal Defenders
One Pierrepont Plaza, 16th Floor
Brooklyn, NY 11201

             Re:      United States v. Ryan Behar
                      Criminal Docket No. 21-187 (RPK)

Dear Mr. Sundaram:

               Enclosed please find the government’s second production of discovery in
accordance with Rule 16 of the Federal Rules of Criminal Procedure. The government again
requests reciprocal discovery from the defendant.

The Government’s Discovery

      I.     Documents and Tangible Objects

                    Instagram subscriber information for “rocko_conti (45299271090),”
                     bates-numbered BEHAR008599-BEHAR008627; and

                    Instagram subscriber information for “slimvectra1980 (6354314690),”
                     bates-numbered BEHAR008628-BEHAR008632.
  Case 1:21-cr-00187-RPK Document 11 Filed 05/18/21 Page 2 of 2 PageID #: 76




      II.    Other Crimes, Wrongs or Acts

                 A redacted New York City Policy Department (“NYPD”) complaint
                  and follow-up forms pertaining to 2017 allegations of misconduct with
                  a child, bates-numbered BEHAR008633-BEHAR008651.

                                                Very truly yours,

                                                MARK J. LESKO
                                                Acting United States Attorney
                                                Eastern District of New York

                                        By:      /s/ Garen S. Marshall
                                                Garen S. Marshall
                                                Assistant U.S. Attorney
                                                (718) 254-6569

Enclosures

cc:   Clerk of the Court (RPK) (by ECF) (without enclosures)




                                            2
